Per Curiam.
The procedure for obtaining a bill of particulars in an action in the Municipal Court of the City of New York is provided for in subdivision 7 of section 78 of the Municipal Court Code. The board of justices of the Municipal Court was, therefore, without authority to adopt rule 17 of the Central Motion Part Rules, because such rule contravenes subdivision 7 of section 78 of the Municipal Court Code and attempts to regulate a matter of procedure specifically provided for by law.
Order denying plaintiff’s application to vacate the order reversed and order vacated and set aside, with ten dollars costs to the appellant.
All concur. Present — Lydon, Hammer and Frankenthaler, JJ.